TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00481-CR


Antonio Natal Juarez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-03-268, HONORABLE DON B. MORGAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than June 28, 2004.  No
further extension of time will be granted.
It is ordered June 1, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish